 

Corporate Capital Trust II - 8-K [cctii-8k_061118.htm]

Exhibit 10.1

 



INCREMENTAL COMMITMENT AGREEMENT

dated as of June 11, 2018,

made by

ING CAPITAL LLC,
as Increasing Lender

relating to the

SENIOR SECURED REVOLVING CREDIT AGREEMENT

dated as of July 14, 2017,

 

among

CORPORATE CAPITAL TRUST II,
as Borrower,

 

The Lenders Parties Thereto,

and

ING CAPITAL LLC,
as Administrative Agent and Collateral Agent

 



 

 



 

 

INCREMENTAL COMMITMENT AGREEMENT (this “Agreement”), dated as of June 11, 2018
and effective as of the Effective Date (as defined below), by and among
CORPORATE CAPITAL TRUST II (the “Borrower”), ING CAPITAL LLC, in its capacity as
Administrative Agent (in such capacity, the “Administrative Agent”), and ING
CAPITAL LLC, as increasing lender (in such capacity, the “Increasing Lender”),
relating to the SENIOR SECURED REVOLVING CREDIT AGREEMENT, dated as of July 14,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Administrative Agent and the
several banks and other financial institutions or entities from time to time
party to the Credit Agreement.

A.

The Borrower has requested that the Increasing Lender provide an additional
Commitment (which, for the avoidance of doubt, shall be a Multicurrency
Commitment) on and as of the Effective Date in an aggregate amount equal to
$12,000,000 (the “Incremental Commitment”) pursuant to Section 2.07(f) of the
Credit Agreement.

B.

The Increasing Lender is willing to make the Incremental Commitment on and as of
the Effective Date on the terms and subject to the conditions set forth herein
and in the Credit Agreement.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of construction set forth in Section 1.03 of the Credit
Agreement shall apply equally to this Agreement. This Agreement shall be a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

 

SECTION 2. Incremental Commitment. (a) Pursuant to Section 2.07(f) of the Credit
Agreement and subject to the terms and conditions hereof, the Increasing Lender
hereby agrees to make the Incremental Commitment to the Borrower effective on
and as of the Effective Date. The Incremental Commitment shall constitute an
additional “Multicurrency Commitment” and a “Commitment Increase” for all
purposes of the Credit Agreement and the other Loan Documents and the Effective
Date shall be the “Commitment Increase Date” of the Incremental Commitment for
purposes of Section 2.07(f) of the Credit Agreement (and, for the avoidance of
doubt, shall constitute a “Commitment” for purposes of that certain facility fee
letter agreement, dated as of July 14, 2017, among the Borrower and the
Lenders).

(b)

The terms of the Incremental Commitment shall be the same as the other
Multicurrency Commitments made under the Credit Agreement.

(c)

On the Effective Date, in connection with the adjustments, if any, to any
outstanding Loans and participation interests contemplated by Section
2.07(f)(iv) of the Credit Agreement, the Increasing Lender shall make a payment
to the Administrative Agent, for the account of the other Lenders, in an amount
calculated by the Administrative Agent in accordance with such section, so that
after giving effect to such payment and to the distribution thereof to the other
Lenders in accordance with such section, the Loans are held ratably by the
Lenders in accordance with the respective Multicurrency Commitments of such
Lenders (after giving effect to the Incremental Commitment and any other
Commitment Increases, if any, occurring on the Effective Date).

1 

 



SECTION 3. Conditions Precedent to Incremental Commitment. This Agreement, and
the Incremental Commitment of the Increasing Lender, shall become effective on
and as of the Business Day (the “Effective Date”) occurring on which the
following conditions precedent have been satisfied:

(a)

the Administrative Agent shall have received counterparts of this Agreement
that, when taken together, bear the signatures of the Borrower, the
Administrative Agent and the Increasing Lender;

(b)

on the Effective Date, each of the conditions set forth or referred to in
Section 2.07(f)(i) of the Credit Agreement shall be satisfied, and pursuant to
Section 2.07(f)(ii)(A) of the Credit Agreement, the Administrative Agent shall
have received a certificate of a duly authorized officer of the Borrower dated
the Effective Date certifying as to the foregoing;

(c)

the Administrative Agent shall have received for the account of the Lenders the
amounts, if any, payable under Section 2.14 of the Credit Agreement as a result
of the adjustments of Borrowings pursuant to Section 2(c) of this Agreement; and

(d)

the Administrative Agent shall have received all other reasonable and documented
out-of-pocket fees and expenses related to this Agreement due and owing on the
Effective Date.

SECTION 4. Representations and Warranties of the Borrower. To induce the other
parties hereto to enter into this Agreement, the Borrower represents and
warrants to the Administrative Agent and the Increasing Lender that, as of the
date hereof and as of the Effective Date:

(a)

This Agreement has been duly authorized, executed and delivered by the Borrower
and constitutes a legal, valid and binding obligation of the Borrower in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

(b)

Each of the representations and warranties of the Borrower contained in this
Agreement and the other Loan Documents shall be true and correct in all material
respects (other than any representation or warranty already qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) on and as of the Effective Date as if made on and as of such date (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date).

(c)       

No Default has occurred and is continuing on the date hereof or on the Effective
Date or shall result from the Incremental Commitment.

SECTION 5. [Reserved].

SECTION 6. Consent and Reaffirmation. (a)  The Borrower agrees that,
notwithstanding the effectiveness of this Agreement, the Guarantee and Security
Agreement and each of the other Security Documents continue to be in full force
and effect, (b) the Borrower acknowledges that the terms “Credit Agreement
Obligations,” “Guaranteed Obligations” and “Secured Obligations” (each as
defined in the Guarantee and Security Agreement) include any and all Loans made
now or in the future by any Increasing Lender in respect of its respective
Incremental Commitment and all interest and other amounts owing in respect
thereof under the Loan Documents (including all interest and expenses accrued or
incurred subsequent to the commencement of any bankruptcy or insolvency
proceeding with respect to the Borrower, whether or not such interest or
expenses are allowed as a claim in such proceeding), and (c) the Borrower
confirms its grant of a security interest in its assets as Collateral for the
Secured Obligations, all as provided in the Loan Documents as originally
executed (and amended prior to the Effective Date and supplemented hereby).

2 

 



SECTION 7. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Credit Agreement.

SECTION 8. Expenses. The Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent in connection with
this Agreement, that are due and owing as of the date hereof, in accordance with
the Credit Agreement, including the reasonable, documented and out-of-pocket
fees, charges and disbursements of one outside counsel for the Administrative
Agent.

SECTION 9. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

SECTION 10. Applicable Law; Jurisdiction; Consent to Service of Process; Other.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. THE PROVISIONS OF SECTION 9.09 OF THE
CREDIT AGREEMENT (AND ALL OTHER APPLICABLE PROVISIONS OF ARTICLE IX OF THE
CREDIT AGREEMENT) ARE HEREBY INCORPORATED BY REFERENCE.

SECTION 11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 12. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 13. No Third Party Beneficiaries. This Agreement is intended to be
solely for the benefit of the parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any other person or entity. No
person or entity other than the parties hereto shall have any rights under or be
entitled to rely upon this Agreement.

SECTION 14. Acknowledgment and Consent. The Administrative Agent hereby
acknowledges that it has received notice pursuant to Section 2.07(f)(i) of the
Credit Agreement within the time period required thereunder.

[Remainder of page intentionally left blank]

 

3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized representatives as of
the day and year first above written.



  CORPORATE CAPITAL TRUST II,   as Borrower           By:  /s/ William Goebel  

Name:

Title:

William Goebel
Chief Financial Officer

 



4 

 

 

  ING CAPITAL LLC,   as Administrative Agent           By: /s/ Patrick Frisch  

Name:

Title:

Patrick Frisch
Managing Director         By: /s/ Dominik Breuer   Name: Dominik Breuer   Title:
Vice President

 



5 

 

 

  ING CAPITAL LLC   as an Increasing Lender           By: /s/ Patrick Frisch  
Name: Patrick Frisch   Title: Managing Director         By:  /s/ Dominik Breuer
 

Name:

Title:

Dominik Breuer
Vice President

 





6 

 

 

 